Exhibit 10.17

 



EXPENSE LIMITATION AGREEMENT

 

ETF MANAGERS GROUP COMMODITY TRUST I

 

EXPENSE LIMITATION AGREEMENT, effective as of June 1, 2019, by and between ETF
Managers Capital LLC (“ETFMC”) and ETF Managers Group Commodity Trust I (the
“Trust”), on behalf of the Breakwave Dry Bulk Shipping ETF (the “Fund”).

 

WHEREAS, ETFMC and Breakwave Advisors LLC (“Breakwave”) have entered into a
Licensing and Services Agreement, dated March 1, 2018 (the “CTA Agreement”),
pursuant which Breakwave receives a fee based on the value of the average daily
net assets of the Fund (the “CTA Fee”); and

 

WHEREAS, ETFMC and Breakwave have determined that it is appropriate and in the
best interests of the Fund and its shareholders to maintain the expenses of the
Fund, and, therefore, have entered into a Fee Waiver Agreement, pursuant to
which Breakwave waives the CTA Fee in order to maintain the expense ratio of the
Fund at the level specified in Fee Waiver Agreement; and

 

WHEREAS, ETFMC and the Trust have entered into this Expense Limitation Agreement
(the “Agreement”) in the event that the waiver of the CTA Fee is insufficient to
maintain the expense ration of the Fund at the specified level;

 

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged the parties hereto agree as follows:

 

1.      Expense Limitation.

 

1.1     APPLICABLE EXPENSE LIMIT. To the extent that the aggregate expenses of
every character incurred by the Fund in any fiscal year, including but not
limited to, fees of ETFMC (but excluding brokerage fees, interest expenses, and
extraordinary expenses) (“Fund Operating Expenses”), exceed the Operating
Expense Limit, as defined in Section 1.2 below, plus the CTA Fee, such excess
amount (the “Excess Amount”) shall be the liability of ETFMC.

 

1.2       OPERATING EXPENSE LIMIT. The maximum Operating Expense Limit in any
year with respect to the Fund shall be 3.50% of the average daily net assets of
the Fund.

 

2.      Term and Termination of Agreement.

 

This Agreement shall continue in effect through September 30, 2020, and from
year to year thereafter at the option of ETFMC. This Agreement shall terminate
automatically upon the termination of the CTA Agreement.

 



 

 

 

3.      Miscellaneous.

 

3.1       CAPTIONS. The captions in this Agreement are included for convenience
of reference only and in no other way define or delineate any of the provisions
thereof or otherwise affect their construction or effect.

 

3.2       INTERPRETATION. Nothing herein contained shall be deemed to require
the Fund to take any action contrary to the Trust’s Declaration of Trust and
Trust Agreement, or any applicable statutory or regulatory requirement to which
it is subject or by which it is bound.

 

3.3       DEFINITIONS. Any question of interpretation of any term or provision
of this Agreement, including but not limited to, the advisory fee, the
computations of net asset values, and the allocation of expenses, having a
counterpart in or otherwise derived from the terms and provisions of the CTA
Agreement or the Fund’s current registration statement, shall have the same
meaning as and be resolved by reference to such CTA Agreement or registration
statement.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed by their
respective officers thereunto duly authorized, effective as of the day and year
first above written.

 



  ETF Managers Capital LLC         By: /s/ Samuel Masucci, III   Name:   Samuel
Masucci, III   Title:   Chief Executive Officer         ETF Managers Group
Commodity Trust I         By: /s/ Samuel Masucci, III   Name:   Samuel Masucci,
III   Title: Principal Executive Officer

 

 

 

Page 2



 

